Filed 7/1/22 P. v. Willis CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                    (San Joaquin)
                                                            ----




    THE PEOPLE,                                                                                C092150

                    Plaintiff and Respondent,                                         (Super. Ct. Nos.
                                                                                  STK-CR-FE-1992-0008138,
           v.                                                                           SC054778A)

    CHRISTIAN ENRIQUE WILLIS,

                    Defendant and Appellant.




         This appeal from the denial of defendant Christian Enrique Willis’s Penal Code
section 1170.951 petition addresses a murder committed in 1992. On the evening of
October 6, 1992, and early morning hours of October 7, 1992, defendant, along with
Payton Erbaugh, and Daniel Rontal, committed three separate armed robberies; the
victim of the second robbery was shot and killed by Erbaugh with a gun supplied by




1        Undesignated statutory references are to the Penal Code.

                                                             1
defendant. Defendant was convicted of murder with a robbery special circumstance
(§§ 187, 190.2, subd. (a)(17)(A)); three counts of robbery (§ 211); felony evading an
officer (Veh. Code, § 2800.2); felon in possession of a firearm (former § 12021, subd.
(a)); and, along with personal use of a firearm (§ 12022.5, subd. (a)), being armed with a
firearm (§ 12022, subd. (a)(1)) and serious felony (§ 667, subd. (a)) enhancements. The
trial court sentenced defendant to life without the possibility of parole plus 17 years.
       On direct appeal, we modified the first degree murder conviction to second degree
murder and struck the special circumstance finding because the verdict form failed to
specify the degree of murder. We accordingly modified the sentence for the murder
count to 15 years to life, to be served consecutively to the 17-year determinate term.
       Defendant filed a section 1170.95 petition on January 7, 2019. The trial court
found defendant’s petition made a prima facie case for relief, but subsequently denied the
petition following a hearing.
       On appeal, defendant contends the trial court improperly acted as an independent
fact finder when determining eligibility for relief, he did not act with reckless
indifference to life and was not a major participant in the robbery underlying the murder,
and our striking of the robbery special circumstance and reversal of the first degree
murder conviction preclude a finding of ineligibility based on felony murder. Defendant
further avers in his first supplemental brief that he is entitled to automatic resentencing
because the trial court implicitly found that he was not a major participant who acted with
reckless indifference to human life when it struck the jury’s special circumstance finding.
In his second supplemental brief, defendant argues that the trial court erroneously relied
on the factual history recited in our prior appellate opinion, as Senate Bill No. 775 (2021-
2022 Reg. Sess.) (Senate Bill 775) amended section 1170.95 to clarify that at a hearing
on the petition, the trial court may rely upon the procedural, but not the factual, recitation
in a prior appellate opinion.



                                              2
       We conclude that the trial court applied the correct legal standard in deciding the
petition, finding beyond a reasonable doubt that defendant was guilty of felony murder,
as a major participant who acted with reckless indifference to human life, under the law
as it currently stands. As this finding is supported by substantial evidence, and our prior
modification of the conviction does not preclude relying on a theory of felony murder in
finding defendant ineligible for relief, nor does it entitle defendant to automatic
resentencing, we shall affirm.2
                   FACTUAL AND PROCEDURAL BACKGROUND
       We take the facts of defendant’s crimes from our unpublished opinion affirming
his conviction. (See People v. Lewis (2021) 11 Cal.5th 952, 972 [appellate opinion
generally part of record of conviction as applied to section 1170.95 proceedings]
(Lewis).) We rely on the record of his prior appeal for necessary procedural facts.
(§ 1170.95, subd. (d)(3).)
“The Robbery of Eugene Mannie
       “On October 6, 1992, Daniel Rontal, who testified on behalf of the prosecution as
part of a plea agreement, spent some time drinking and driving around with Willis in
Willis’s gray 1983 Pontiac Grand Prix. Later that evening they picked up Willis’s
girlfriend, Juanita Bravo, from work. Bravo was carrying a .22-caliber revolver in her
purse and gave it to Willis, who put the gun under the driver’s seat. After driving Bravo
to the home he shared with her, Willis left with Rontal. According to Bravo, Willis was
wearing black pants, a white T-shirt and a hair net.
       “Willis and Rontal discussed going to nearby Oak Park to harass or rob some of
the gay men who congregated there, and on the way to Oak Park they picked up Erbaugh.
The three men walked to Oak Park after leaving Willis’s car at a nearby AM/PM




2      This matter was reassigned to the panel as presently constituted in May 2022.

                                              3
convenience store. When they arrived at the park, Willis and Erbaugh walked over to a
station wagon.
      “Around 9:20 p.m., Eugene Mannie was driving a station wagon in the area of
Oak Park when he stopped to ‘relieve [him]self’ and have a cigarette. As he got into his
car to leave, he was approached by a black man wearing dark pants, a light T-shirt and a
hair net, and a white man, whom Mannie later identified as Erbaugh, wearing pink or red
pants and a light-colored shirt. The black man pointed a revolver at Mannie, threatened
to shoot him, and ordered him to get out of the car. As Erbaugh stood by, the black man
forced Mannie to the ground, demanded money and rifled through his pockets. Mannie
heard his car engine start and the black man, whom Rontal identified as Willis, got into
the car and drove away rapidly.
      “Willis and Erbaugh stopped to pick up Rontal before leaving Oak Park. Willis
drove the station wagon to the AM/PM where his car was parked, and he and Erbaugh
got out, agreeing to meet Rontal later at the Green Frog liquor store. Rontal drove
Mannie’s car to the Green Frog. When Willis and Erbaugh arrived, either Willis or
Erbaugh stated he had shot at someone who was following them.
      “Franco Amonini observed Mannie being robbed and saw the two robbers drive
off and stop to pick up a third person, who appeared to be Mexican. Amonini came to
Mannie’s assistance and took him to the AM/PM to telephone the police. While Mannie
was on the telephone, he saw Erbaugh walk across the parking lot and get into what
appeared to be a two-door, ‘green-gold Oldsmobile Buick Regal,’ and drive away.
Mannie asked Amonini to try to get the license number, and Amonini drove off in pursuit
of the vehicle, which he described as a grayish, two-door American car. Shortly
thereafter, Amonini abandoned the chase when Erbaugh began shooting at him. A
subsequent examination of Amonini’s car revealed three bullet holes, which appeared to
have been made by .22-caliber bullets.



                                            4
       “The police found Mannie’s car around 10:05 that evening. When Mannie
retrieved the car from the towing yard the next day, he discovered that several items were
missing, including his wallet, credit cards, approximately $400 in cash, a tool box and a
spare tire.
“The Robbery and Murder of Bradley Nielsen
       “According to Rontal, after they abandoned Mannie’s car, Rontal, Willis and
Erbaugh continued drinking and ‘rolling around.’ At some point they picked up Jesse
Rodriguez. Rontal dozed off and awakened when the car came to a stop near a dark-
colored truck on the Lathrop Road off-ramp of Highway I-5. Rontal stated that everyone
except Rodriguez got out of the car and went over to the truck, whereupon Willis opened
the truck cab door and handed Erbaugh the gun. Erbaugh climbed inside the cab and
Rontal heard three shots fired. Everyone ran back to the Grand Prix, and the four men
drove away. Erbaugh removed some money from a wallet and then threw the wallet out
the window. Willis drove them to a convenience store and, after Rodriguez purchased
beer, they dropped off Rontal at the residence where he was staying.
       “Shortly after 1 a.m. on October 7, 1992, Johnny Stafford was en route to Manteca
when he noticed an older model 2-door car parked by a truck at the Lathrop Road exit
from Highway 5. Stafford stopped at a nearby Quik Stop convenience store to purchase a
gallon of milk. According to a surveillance camera videotape and a cash register record
from the Quik Stop, Stafford purchased the milk at 1:09 a.m., immediately before
Rodriguez made the aforementioned purchase of beer at 1:10 a.m. The videotape also
depicted a man resembling Willis outside the store.
       “At approximately 1:15 a.m., Maurice Cotton observed a man lying beside a truck,
parked off of the Lathrop Road exit. When Cotton noticed blood was trickling from the
right side of the man’s face, he drove to a nearby store and called 911. Paramedics
arrived at 1:19 a.m., but it was too late to help the dead victim, Bradley Nielsen.
Nielsen’s wrist watch, which was set one hour ahead to Idaho time, was shattered and

                                              5
showed the time to be 2:04:13 a.m. An autopsy performed on Nielsen’s body revealed
three separate gunshot wounds: one to the left wrist, one to the left back and one to the
left upper neck.
       “Erbaugh’s fingerprints were found on the exterior of the sleeper door of the truck
and on the interior sleeper door latch. Rodriguez’s palm and fingerprints were found on
the lower right hand corner of the exterior sleeper door. Other latent fingerprints that
were insufficient for identification also were lifted from the truck. Nielsen’s wallet was
found in the bushes near Lathrop Road.
“The Robbery of Efren Llanes
       “During the very early morning hours of October 7, 1992, Efren Llanes was
driving his light blue Toyota Celica to his brother's home in Stockton. Llanes lost his
way and made a wrong turn onto a dead-end street. As he attempted to back up, he was
blocked from behind by ‘an American car.’ A white man, whom Llanes later identified
as Erbaugh, pointed a gun at him, ordered him out of the car, and demanded his ring,
watch and wallet. A black man, whom Llanes identified as Willis, got into Llanes’s
Toyota and started the car. Someone drove the American car away, and Erbaugh and
Willis followed in Llanes’s Toyota. Llanes called the police and reported the robbery.
       “At approximately 2:11 a.m., Stockton Police Officer Kenneth Long received a
dispatch call reporting a robbery in progress. Long observed a Toyota Celica and a gray
Pontiac Grand Prix that appeared to be traveling in tandem. After both cars failed to stop
at a stop sign, he began to follow them. When the cars separated, Long pursued the
Toyota Celica. After other police units joined the chase, the Toyota turned onto Lynn
Road in French Camp and the occupants, who were Willis and Erbaugh, abandoned the
vehicle. The officers caught Willis first and a pat-down search disclosed a box of .22-
caliber ammunition, some additional loose rounds, and 12 of Eugene Mannie’s credit
cards. In addition, a twenty-dollar bill with human blood smears on it was found several
feet from Willis. The bullets taken from Willis’s pocket matched the weight, shape and

                                             6
appearance of the bullets removed from Nielsen’s body. Erbaugh was arrested
approximately 20 minutes later; his clothing contained smears and spatters of blood of a
type consistent with Nielsen’s blood.
       “Around 3 a.m., Juanita Bravo saw Willis’s car parked next door in front of
Rodriguez’s house. About an hour later, Willis called and told Bravo he was in jail,
asked her to get his car keys from Rodriguez, and asked her not to talk with the police.
Subsequently, the police towed away Willis’s Grand Prix, which had a blood smear on
the passenger-side door as well as two smears on the back seat. The smears on the back
seat were consistent with Nielsen’s blood. A fragment of glass found in the back seat had
the same chemical makeup as the glass from Nielsen’s watch crystal. Small red fabric
pilings found on the back seat of Willis’s car matched the red sweat pants that Erbaugh
was wearing when he was arrested. A spare tire belonging to Mannie was in the trunk.”
(People v. Willis et al. (Apr. 24, 1996, C017311, C017586) [nonpub. opn.], fn. omitted.)
       The jury was instructed on two theories of defendant’s liability for murder, felony
murder and as an aider and abettor to the robbery under the natural and probable
consequences doctrine. It also was instructed that to find true the robbery special
circumstance, it had to find defendant was either the actual killer or an aider and abettor
who acted with reckless indifference to human life.
       After defendant filed the section 1170.95 petition, the trial court issued an order to
show cause and appointed counsel for defendant. The People filed a brief asserting
defendant was ineligible for relief because he had been a major participant who acted
with reckless indifference during the Nielsen robbery murder, based on the trial record
and our prior opinion. Defendant filed a brief asserting he was entitled to relief because
the prosecutor failed to prove beyond a reasonable doubt that the jury did not rely on the
natural and probable consequences theory of liability.
       At the hearing on the petition, the trial court took judicial notice of our opinion in
defendant’s direct appeal and its own file from the original trial. The court noted the

                                              7
People had the burden of proving beyond a reasonable doubt defendant’s ineligibility for
relief. The court relied on our prior opinion to find various facts true beyond a
reasonable doubt. Applying these facts to the factors from People v. Banks (2015) 61
Cal.4th 788 (Banks) and People v. Clark (2016) 63 Cal.4th 522 (Clark), the trial court
found that defendant’s acts “prove beyond a reasonable doubt” that defendant “was a
major participant in the killing of Victim Nielsen” and that defendant acted with reckless
indifference to human life. It accordingly denied the petition.
                                        DISCUSSION
                                               I
                             Section 1170.95 Eligibility Review
       Defendant contends the trial court erred in acting as an independent fact finder
when finding him ineligible for section 1170.95 relief. He claims the proper inquiry
when determining eligibility under section 1170.95 is whether the murder verdict is still
supported by a valid theory. He asks us to conduct an independent review of the
ineligibility finding, and asserts that he is eligible for relief as he was neither a major
participant in the underlying felony nor acted with reckless indifference to human life.
To address these contentions, we first determine the appropriate standard for assessing
eligibility for relief under section 1170.95, then ascertain the appropriate standard for
appellate review and, finally, apply that standard to the trial court’s ruling.
       A.     Senate Bill No. 1437
       On September 30, 2018, the Governor signed Senate Bill No. 1437 (2017-2018
Reg. Sess.) (Senate Bill 1437). Senate Bill 1437 was enacted to “amend the felony
murder rule and the natural and probable consequences doctrine, as it relates to murder,
to ensure that murder liability is not imposed on a person who is not the actual killer, did
not act with the intent to kill, or was not a major participant in the underlying felony who
acted with reckless indifference to human life.” (Stats. 2018, ch. 1015, § 1(f).) Effective



                                               8
January 1, 2019, the legislation amended sections 188 and 189 and added section
1170.95.
       Section 188, which defines malice, now provides in part: “Except as stated in
subdivision (e) of Section 189, in order to be convicted of murder, a principal in a crime
shall act with malice aforethought. Malice shall not be imputed to a person based solely
on his or her participation in a crime.” (§ 188, subd. (a)(3).) Section 189, subdivision (e)
now limits the circumstances under which a person may be convicted of felony murder:
“A participant in the perpetration or attempted perpetration of a felony listed in
subdivision (a) [defining first degree murder] in which a death occurs is liable for murder
only if one of the following is proven: [¶] (1) The person was the actual killer. [¶]
(2) The person was not the actual killer, but, with the intent to kill, aided, abetted,
counseled, commanded, induced, solicited, requested, or assisted the actual killer in the
commission of murder in the first degree. [¶] (3) The person was a major participant in
the underlying felony and acted with reckless indifference to human life, as described in
subdivision (d) of Section 190.2.” (§ 189, subd. (e).)
       The new section 1170.95 permits those convicted of felony murder or murder
under the natural and probable consequences doctrine to petition the sentencing court to
vacate the conviction and to be resentenced on any remaining counts where: “(1) A
complaint, information, or indictment was filed against the petitioner that allowed the
prosecution to proceed under a theory of felony murder, murder under the natural and
probable consequences doctrine or other theory under which malice is imputed to a
person based solely on that person’s participation in a crime . . . . [¶] (2) The petitioner
was convicted of murder . . . following a trial . . . . [¶] (3) The petitioner could not
presently be convicted of murder . . . because of changes to Section 188 or 189 made
effective January 1, 2019.” (§ 1170.95, subd. (a).)
       If a petitioner files a facially sufficient petition, the trial court shall appoint
counsel, if requested, and determine whether the petitioner has made a prima facie case

                                                9
for relief under section 1170.95, subdivision (c). (Lewis, supra, 11 Cal.5th at pp. 961-
962.) “If the petitioner makes a prima facie showing that the petitioner is entitled to
relief, the court shall issue an order to show cause.” (§ 1170.95, subd. (c).) In that event,
the court must hold a hearing within 60 days to determine whether to vacate the murder
conviction. (§ 1170.95, subd. (d)(1).) At this third and final stage of the proceeding, the
prosecution has the burden of proving “beyond a reasonable doubt, that the petitioner is
guilty of murder or attempted murder under California law as amended by the changes to
Section 188 or 189 made effective January 1, 2019.” (§ 1170.95, subd. (d)(3).)
         B.     The ineligibility standard
         The parties first dispute the proper standard of proof the trial court must apply to
determine whether the prosecution has met its burden under section 1170.95, subdivision
(d)(3). This question was unsettled at the time of defendant’s hearing. Nonetheless, the
trial court applied the more stringent standard, finding as an independent fact finder that
defendant was guilty of murder under the law as of January 1, 2019, beyond a reasonable
doubt.
         Moreover, the standard used by the trial court is consistent with Senate Bill 775’s
amendments to section 1170.95, which went into effect following defendant’s hearing.
As amended, section 1170.95, subdivision (d)(3) clarifies that “[a]t the hearing to
determine whether the petitioner is entitled to relief, the burden of proof shall be on the
prosecution to prove, beyond a reasonable doubt, that the petitioner is guilty of murder
. . . under California law as amended by the changes to Section 188 or 189 made effective
January 1, 2019. . . . A finding that there is substantial evidence to support a conviction
for murder . . . is insufficient to prove, beyond a reasonable doubt, that the petitioner is
ineligible for resentencing.” (§ 1170,95, subd. (d)(3).) As the trial court applied this
standard of proof at the hearing, the trial court acted properly, consistent with the current
statutory language.



                                               10
       C.     Substantial evidence supports the trial court’s ruling
              1.     Standard of review
       Defendant claims we should independently review the trial court’s factual findings
since it took no additional evidence and made no credibility determinations. We
disagree.
       It is well established that we review sufficiency of the evidence challenges to
judgments of conviction for substantial evidence. (Haraguchi v. Superior Court (2008)
43 Cal.4th 706, 711 & fn. 3.) The same standard applies to the review of postjudgment
orders. (See People v. Crosswhite (2002) 101 Cal.App.4th 494, 507-508 [applying
substantial evidence review to section 1026.5 orders extending state hospital
commitments]; People v. Sledge (2017) 7 Cal.App.5th 1089, 1096 [applying substantial
evidence review to orders denying resentencing under section 1170.18].)
       In the context of section 1170.95 petitions, appellate courts reviewing a trial
court’s factual findings from an evidentiary hearing also have applied substantial
evidence review. (People v. Ramirez (2021) 71 Cal.App.5th 970, 985; People v.
Williams (2020) 57 Cal.App.5th 652, 663; People v. Bascomb (2020) 55 Cal.App.5th
1077, 1087). Indeed, in People v. Clements (2022) 75 Cal.App.5th 276, the appellate
court expressly rejected the argument that we should apply an independent review
standard to factual findings the trial court makes from a cold record at a section 1170.95
evidentiary hearing. (Clements, supra, at pp. 297-298.) In doing so, it emphasized that
the question of whether defendant acted with reckless indifference to human life is a
predominantly factual one. (Id. at p. 301.) Here, the trial court considered the same
question at defendant’s hearing.
       We agree that the substantial evidence standard of review is the appropriate
standard for our review on this appeal. (See also People v. Perez (2018) 4 Cal.5th 1055,
1066 [“even if the trial court is bound by and relies solely on the record of conviction to



                                             11
determine eligibility, [where] the question . . . remains a question of fact, . . . we see no
reason to withhold the deference generally afforded to such factual findings”].)
       “In assessing a claim of insufficiency of evidence, the reviewing court’s task is to
review the whole record in the light most favorable to the judgment to determine whether
it discloses substantial evidence—that is, evidence that is reasonable, credible, and of
solid value—such that a reasonable trier of fact could find the defendant guilty beyond a
reasonable doubt. [Citation.]” (People v. Rodriguez (1999) 20 Cal.4th 1, 11.)
       The trial court ruled defendant ineligible because he was guilty of murder under
the felony-murder theory of liability. Since defendant was not the actual killer, he can be
guilty under a felony-murder theory only if he, “with the intent to kill, aided, abetted,
counseled, commanded, induced, solicited, requested, or assisted the actual killer in the
commission of murder in the first degree,” or he “was a major participant in the
underlying felony and acted with reckless indifference to human life, as described in
subdivision (d) of Section 190.2.” (§ 189, subd. (e)(2), (3).)
                      2.     Record of conviction
       Defendant takes issue with the trial court’s reliance on the statement of facts in our
prior opinion addressing the appeal of his conviction. Admitting the statement of facts in
an appellate opinion is part of the record of conviction, at least for determining whether a
prima facie case of section 1170.95 eligibility has been established (Lewis, supra, 11
Cal.5th at pp. 970-972), defendant asserts it cannot be the complete record for the
purposes of determining whether he is ineligible for relief under section 1170.95,
subdivision (d)(3). As he properly notes, “ ‘[a]n appellate opinion might not supply all
the answers,’ and opinions might not ‘be relevant to the question’ raised in later
proceedings.” (People v. Woodell (1998) 17 Cal.4th 448, 457.) Since the prosecutor’s
request for judicial notice of the trial record did not attach a copy of that record, as
required under California Rules of Court, rule 3.1306(c), he concludes the People failed



                                              12
to carry their burden of proof at the section 1170.95 hearing, and the trial court’s factual
findings cannot be upheld.
       Defendant expands on this argument in a supplemental brief, noting that Senate
Bill 775 added language to section 1170.95 which says that at a hearing on the petition,
the trial court “ ‘may also consider the procedural history of the case recited in [any prior]
the appellate opinion,’ ” citing section 1170.95, subdivision (d)(3). Defendant argues that
the statute’s omission of any reference to the appellate statement of facts suggests that
courts may not rely on the factual recitation in a prior opinion to determine whether
defendant is eligible for relief. Thus, defendant contends that the trial court here erred by
referencing facts from our prior appellate opinion to reach its decision.
       While the trial court relied on our prior opinion in its recitation of facts proved
beyond a reasonable doubt, it was neither unaware of the trial record nor is there any
reason to believe it did not take into account the facts therein when making its ruling.
The trial court took judicial notice of the trial record in defendant’s case and the parties
cited that record during argument at the hearing on the section 1170.95 petition.
(§ 1170.95, subd. (d)(3) [at the hearing, the trial court may consider “matters judicially
noticed”].) This included references to the prosecutor’s closing argument and the verdict
forms. Further, the prosecutor relied on the complete trial record when summarizing its
argument to the trial court: “I think it’s pretty clear based on all of the transcripts we
have available in the record of conviction that [defendant] was convicted of murder as a
result of the intent to commit the robbery, which is why it falls under that specific
category rather than the other two.”
       Additionally, defendant had the opportunity to present any admissible evidence at
the hearing, including any evidence that might call into question the factual summary
from our 1996 opinion. Defendant also did not object to the trial court’s reliance on the
opinion at the hearing. Defendant’s failure to timely object to the trial court’s recitation
of facts from our prior opinion forfeits any claim that the facts therein could not be used

                                              13
to support the trial court’s finding that defendant was ineligible for relief. (Evid. Code,
§ 353, subd. (a); People v. Demetrulias (2006) 39 Cal.4th 1, 20-21.)
        We conclude the trial court did not ignore any relevant evidence and its reliance
on our opinion neither invalidates its ruling nor justifies a less deferential standard of
review than substantial evidence.
               3.     Major participant
        “The ultimate question pertaining to being a major participant is ‘whether the
defendant’s participation “in criminal activities known to carry a grave risk of death”
[citation] was sufficiently significant to be considered “major” [citations].[ ]’ [Citation.]”
(Clark, supra, 63 Cal.4th at p. 611.) In answering that question, we consider the totality
of the circumstances. Relevant considerations include: “ ‘What role did the defendant
have in planning the criminal enterprise that led to one or more deaths? What role did the
defendant have in supplying or using lethal weapons? What awareness did the defendant
have of particular dangers posed by the nature of the crime, weapons used, or past
experience or conduct of the other participants? Was the defendant present at the scene
of the killing, in a position to facilitate or prevent the actual murder, and did his or her
own actions or inaction play a particular role in the death? What did the defendant do
after lethal force was used?’ [Citation.]” (Ibid.) “No one of these considerations is
necessary, nor is any one of them necessarily sufficient.” (Banks, supra, 61 Cal.4th at p.
803.)
        Applying these factors, the trial court found beyond a reasonable doubt that
defendant was a major participant in the robbery of the murder victim, Nielsen. In
support of this finding, the trial court found defendant played a major role in the robbery,
having agreed with the actual killer, Erbaugh, to participate in a series of robberies, one
of which resulted in the murder of Nielsen, as well as providing the car used in the
robberies and acting as the driver and the leader. The court also found defendant
supplied the firearm and bullets used by Erbaugh to murder Nielsen. According to the

                                              14
trial court, defendant “opens the truck door in which Nielsen is sitting and hands the
loaded gun to the codefendant, who shoots and kills Nielsen.· All the while, the
defendant waits outside the door with more bullets in his pocket.” The court also found
defendant was aware of the particular dangers posed by the crime, the weapons used, or
past experience or conduct of other participants, as a few hours before the Nielsen
robbery, defendant saw Erbaugh use the gun defendant gave to him to shoot at Amonini,
the witness to the first robbery, against victim Mannie. Furthermore, the court noted that
defendant remained with Erbaugh after this, giving him the firearm he used to murder
Nielsen. The trial court also found defendant was in a position to facilitate or prevent the
murder, as defendant “could have prevented the murder by not handing the gun to the
actual killer even though he knew the actual killer had just shot at a witness prior to the
robbery.” Finally, after the lethal force was used, defendant and his compatriots fled the
scene and committed another robbery with the same gun.
       Based on the record of conviction in this matter, the court could reasonably find
that defendant supplied the firearm used by Erbaugh to shoot at Amonini, the witness to
the first robbery, and then kill Nielsen in the second one, that defendant continued to
participate in the robberies, drove defendant to the Nielsen robbery, and supplied him
with the gun for that robbery and murder even after knowing Erbaugh had used it before
to shoot at Amonini. Following the robbery murder, defendant and the other participants
fled to commit a third and final armed robbery, again using defendant’s gun. These facts
in turn support the court’s findings regarding the various factors identified in Clark.
Substantial evidence supports the trial court’s finding that defendant was a major
participant in Nielsen’s robbery.3



3      Defendant’s claims to the contrary regarding the major participant and reckless
indifference factor rely on excerpts of trial testimony to dispute the facts recited in our
prior opinion. For example, defendant notes that regarding the Mannie robbery, Mannie

                                             15
              4.     Reckless indifference to human life
       “Reckless indifference to human life has a subjective and an objective element.
[Citation.] As to the subjective element, ‘[t]he defendant must be aware of and willingly
involved in the violent manner in which the particular offense is committed,’ and he or
she must consciously disregard ‘the significant risk of death his or her actions create.’
[Citations.] As to the objective element, ‘ “[t]he risk [of death] must be of such a nature
and degree that, considering the nature and purpose of the actor’s conduct and the
circumstances known to him [or her], its disregard involves a gross deviation from the
standard of conduct that a law-abiding person would observe in the actor’s situation.” ’
[Citation.] ‘Awareness of no more than the foreseeable risk of death inherent in any
[violent felony] is insufficient’ to establish reckless indifference to human life; ‘only
knowingly creating a “grave risk of death” ’ satisfies the statutory requirement.
[Citation.]” (In re Scoggins (2020) 9 Cal.5th 667, 677 (Scoggins).)
       To determine whether defendant had the requisite mental state, “[w]e analyze the
totality of the circumstances” in a manner that largely overlaps with our “major
participant” discussion. (Scoggins, supra, 9 Cal.5th at p. 677.) The overlap is not



saw Erbaugh, not Erbaugh and defendant, walk across the parking lot when he was on the
telephone, while Amonini, following Willis’s car, did not see anyone other than Erbaugh
in Willis’s car and was certain it was only Erbaugh firing at him, standing by the car.
Defendant argues this undercuts the finding that he knew Erbaugh had fired at Amonini.
He also questions the reliability of Rontal’s testimony regarding defendant’s actions at
Nielsen’s truck suspect, as Rontal claimed at various points not to have seen Rodriguez
get out of the truck even though Rodriguez’s fingerprints were on the sleeper door of
Nielsen’s truck and blood was on his clothing. Defendant also relies on the fact that
Rontal told police Erbaugh had a gun but not that defendant handed the gun to Erbaugh.

       Defendant does not claim that the facts stated in our prior opinion were factually
impossible or wrong, merely that there was conflicting evidence on some points. Section
1170.95 allocates responsibility for resolving such conflicts to the trial court. On appeal,
we do not resolve such conflicts, but rather examine the record to see if the trial court’s
findings are supported by substantial evidence.

                                              16
unusual. As our Supreme Court has explained, “ ‘[a]lthough we state these two
requirements separately, they often overlap,’ ” “ ‘for the greater the defendant’s
participation in the felony murder, the more likely that he acted with reckless indifference
to human life.’ ” (Clark, supra, 63 Cal.4th at p. 615.) With that in mind, we turn to
several considerations our Supreme Court has found particularly relevant in analyzing
whether a defendant acted with reckless disregard to human life: “Did the defendant use
or know that a gun would be used during the felony? How many weapons were
ultimately used? Was the defendant physically present at the crime? Did he or she have
the opportunity to restrain the crime or aid the victim? What was the duration of the
interaction between the perpetrators of the felony and the victims? What was the
defendant’s knowledge of his or her confederate’s propensity for violence or likelihood
of using lethal force? What efforts did the defendant make to minimize the risks of
violence during the felony? [Citation.]” (Scoggins, at p. 677.)
       The factors supporting defendant’s major participation likewise support the trial
court’s finding that he acted with reckless indifference to human life. Defendant
provided the gun used to murder Nielsen, and knew the person to whom he gave the
weapon, the eventual killer Erbaugh, had fired that gun at Amonini, the witness to their
first robbery, against Mannie, a few hours before. Defendant was present at the scene of
the crime, and could have prevented Nielsen’s robbery and murder by not giving Erbaugh
the gun or by not driving them to the robbery in his car. Having seen Erbaugh fire the
gun at Amonini, defendant knew Erbaugh had the propensity to use lethal force, and
notwithstanding that knowledge, did nothing to minimize the risk of violence during the
robbery that took Nielsen’s life.
       Like the major participant finding, substantial evidence supports the trial court’s
finding that defendant acted with reckless indifference to human life.




                                             17
                                              II
                           Prior Modifications of the Conviction
       A.     Reduction to second degree murder
       Defendant’s next contention is that our modification of his conviction to second
degree murder in the appeal from his conviction precludes a finding of ineligibility for
relief under section 1170.95. According to defendant, since second degree felony murder
no longer exists after Senate Bill 1437 (see In re White (2019) 34 Cal.App.5th 933, 937,
fn. 2 [Senate Bill 1437 abrogated second degree felony murder]; People v. Frandsen
(2019) 33 Cal.App.5th 1126, 1142, fn. 3 [Senate Bill 1437 “brings into question the
ongoing viability of second degree felony murder in California”]), and felony murder is
the only potentially available theory of liability under which he could be convicted of
murder under the current law, he can no longer be convicted of murder since the only
valid theory of liability is limited to first degree murder. “ ‘The law of the case doctrine
states that when, in deciding an appeal, an appellate court “states in its opinion a principle
or rule of law necessary to the decision, that principle or rule becomes the law of the case
and must be adhered to throughout its subsequent progress, both in the lower court and
upon subsequent appeal . . . , and this although in its subsequent consideration this court
may be clearly of the opinion that the former decision is erroneous in that particular.”
[Citations.]’ [Citation.]” (People v. Alexander (2010) 49 Cal.4th 846, 870.)
       People v. Hernandez (2021) 60 Cal.App.5th 94 (Hernandez) rejected the same
claim as made here, finding it was not supported by the law of the case doctrine or by the
manner in which section 1170.95 operates. Hernandez was convicted of first degree
murder under a felony-murder theory of liability. (Hernandez, supra, at pp. 101-102.)
On appeal, his conviction was reduced to second degree murder because the jury had
failed to specify the degree of felony murder. (Id. at p. 102.) Hernandez later filed a
section 1170.95 petition, which the trial court denied because he still could be convicted
of first degree murder under a felony-murder theory pursuant to section 189, subdivision

                                             18
(f) because a police officer had been killed.4 (Hernandez, at pp. 103-104.) On appeal,
Hernandez claimed the prior reduction of his conviction to second degree murder
precluded a felony murder conviction under current law as second degree felony murder
did not exist after Senate Bill 1437. (Hernandez, at pp. 109-110.) The Hernandez court
found that the trial court properly denied Hernandez’s petition, because if Hernandez was
tried under current law, Hernandez could be convicted of first degree murder under
section 189, subdivision (f). (Hernandez, at p. 110.)
       The Hernandez court also found that even if the law of the case were relevant, the
intervening change in the law exception precluded its application. (Hernandez, supra, 60
Cal.App.5th at p. 110.) Hernandez’s conviction had been reduced to second degree
murder pursuant to People v. McDonald (1984) 37 Cal.3d 351, which held that where the
jury finds the defendant guilty of murder under a felony-murder theory but does not
specify the degree of murder, section 1157 required the conviction be deemed second
degree murder. (McDonald, supra, at p. 382; Hernandez, at pp. 102, 110.) In 2000, long
after Hernandez’s conviction was modified to second degree murder, the Supreme Court
overruled McDonald where, as in Hernandez’s case, the jury was instructed on first
degree felony murder. (People v. Mendoza (2000) 23 Cal.4th 896, 914.) This was an
intervening change in the law which precluded any application of the law of the case to
Hernandez’s petition. (Hernandez, at p. 111; Clemente v. State of California (1985) 40
Cal.3d 202, 212 [“The principal ground for making an exception to the doctrine of law of
the case is an intervening or contemporaneous change in the law”].) Finding Hernandez




4      Section 189, subdivision (f) provides that the limitations on liability for felony
murder in section 189, subdivision (e) do “not apply to a defendant when the victim is a
peace officer who was killed while in the course of the peace officer’s duties, where the
defendant knew or reasonably should have known that the victim was a peace officer
engaged in the performance of the peace officer’s duties.”

                                            19
was liable for felony murder under section 189, subdivision (f), the Court of Appeal
affirmed the denial of his petition. (Hernandez, at p. 114.)
       We agree with Hernandez and accordingly reject defendant’s contention. As
stated previously in this opinion, section 1170.95 proceedings are not a trial at which
guilt is established, but a means by which a prisoner can collaterally attack an otherwise
valid, final conviction. Just as the right to a jury trial is inapplicable to this proceeding,
law of the case, as applied to our prior modification of the conviction to second degree
murder, is likewise inapplicable. Furthermore, even if law of the case applied, as in
Hernandez, McDonald’s overruling of Mendoza renders the law of the case doctrine
inapplicable under the intervening change in the law exception.
       If defendant were prosecuted today, he could be prosecuted for first degree murder
under a felony-murder theory. Our decision to modify his conviction to second degree
murder in reliance on a now overruled Supreme Court decision does not preclude a
finding that he is ineligible for relief under section 1170.95.
       B.     Striking the felony-murder special circumstance
       Defendant also argues in a supplemental brief that because we struck the jury’s
special circumstance finding on direct appeal, we implicitly found he was not a major
participant who acted with reckless indifference to human life in the underlying robbery.
As a result, defendant contends he was entitled to resentencing without an evidentiary
hearing. We disagree, as we made no such factual finding on direct appeal, implicit or
otherwise.
       Defendant’s argument relies on section 1170.95, subdivision (d)(2), which
provides that “[i]f there was a prior finding by a court or jury that the petitioner did not
act with reckless indifference to human life or was not a major participant in the felony,
the court shall vacate the petitioner’s conviction and resentence the petitioner.” But here,
there was no such prior finding. Rather, as discussed, on direct appeal we applied section
1157 to vacate the special circumstance finding and reduce defendant’s conviction to

                                               20
second degree murder because the verdict forms did not specify a degree of murder. We
made no special circumstance finding based on the sufficiency of the evidence.
       Here, we struck the special circumstance finding for procedural, rather than
evidentiary, reasons; thus, defendant’s reliance on People v. Clayton (2021) 66
Cal.App.5th 145 is misplaced. In Clayton, the jury found beyond a reasonable doubt that
the special circumstance allegation was untrue, which the appellate court concluded was
a prior finding within the meaning of section 1170.95, subdivision (d)(2), entitling the
defendant to resentencing. (Clayton, supra, at pp. 154-155, 157-159.) Here, by contrast,
we did not assess whether the special circumstance allegation was factually supported.
We merely struck the special circumstance finding because the verdict form failed to
specify the degree of murder. Accordingly, section 1170.95’s automatic resentencing
provision does not apply.
       Finally, we note that, although not raised by the parties, the jury’s finding that
defendant was a major participant who acted with reckless indifference to human life
does not affect our analysis. Typically, a special circumstance finding under section
190.2, subdivision (a)(17) disqualifies a defendant from section 1170.95 relief. (See, e.g.,
People v. Gomez (2020) 52 Cal.App.5th 1, review granted Oct. 14, 2020, S264033;
People v. Allison (2020) 55 Cal.App.5th 449 [concluding the special circumstance
finding renders a petitioner ineligible for relief as a matter of law and defendants seeking
relief on the basis of Banks/Clark must do so through habeas corpus].)
       But in this case, we struck the special circumstance finding on direct appeal due to
a legal deficiency. “[A] striking is an unconditional deletion of the legal efficacy of the
stricken allegation or fact for purposes of a specific proceeding. . . . It is tantamount to a
dismissal. In particular, the striking of an enhancement implies that the enhancement is
legally insupportable, and must be dismissed in furtherance of justice.” (People v.
Santana (1986) 182 Cal.App.3d 185, 190-191, fn. omitted.) Dismissed or vacated
allegations are not part of the record of conviction because they no longer provide a basis

                                              21
for the conviction. (Cf. People v. Trujillo (2006) 40 Cal.4th 165, 179.) As the jury’s
special circumstance finding was dismissed, the trial court properly declined to rely on it
when assessing defendant’s petition.
                                       DISPOSITION
       The judgment (order) is affirmed.



                                                        KRAUSE                , J.



We concur:



      DUARTE                , Acting P. J.




      RENNER                , J.




                                             22